                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Fairly Odd Treasures, LLC                   )
                                            )
v.                                          )      Case No. 1:18-cv- 7719
                                            )
THE PARTNERSHIPS and                        )      Judge: Rebecca R. Pallmeyer
UNINCORPORATED ASSOCIATIONS                 )
IDENTIFIED ON SCHEDULE “A,”                 )      Magistrate: Susan E. Cox
                                            )
                                            )


                            SATISFACTION OF JUDGEMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe       Store Name                      Merchant ID
 313       jaihuihuicanonlybehome          5b3b1594ff03b913631e5245
 390       lisiting                        5ad8231918435438cd74b28c
 524       rgjbshclbryu                    5ad17aad40626a39323fe6a1
 571       shixuduan1995                   5acf09069c15ff2fc1b56f95
 758       zhen92                          59b89d181262ab2791085a30
 770       zhuangruhua123                  5ae81812376656445ad4c0a9


dismisses them from the suit without prejudice.

Dated this 27th Day of January, 2020.              Respectfully submitted,


                                            By:      s/David Gulbransen/
                                                   David Gulbransen
                                                   Attorney of Record
                                                   Counsel for Plaintiff

                                                   David Gulbransen (#6296646)
                                                   Law Office of David Gulbransen
                                                   805 Lake Street, Suite 172
                                                   Oak Park, IL 60302
                                                   (312) 361-0825 p.
    (312) 873-4377 f.
    david@gulbransenlaw.com




2
